   Case 19-70044-FJS                    Doc 6       Filed 01/10/19 Entered 01/11/19 00:31:04                             Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Sergio Plaza Busante Jr.                                          Social Security number or ITIN        xxx−xx−4215
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2              Lydia Traquena Busante                                            Social Security number or ITIN        xxx−xx−4284
(Spouse, if filing)
                      First Name   Middle Name   Last Name                              EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 1/7/19
Case number:          19−70044−FJS


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Sergio Plaza Busante Jr.                               Lydia Traquena Busante

2.     All other names used in the           aka Sergio P. Busante
       last 8 years

3.     Address                               525 Declaration Road                                    525 Declaration Road
                                             Virginia Beach, VA 23462                                Virginia Beach, VA 23462

4.     Debtor's attorney                     Jared A. Mangum                                        Contact phone 757−490−2200
       Name and address                      Harry Jernigan CPA Attorney, P.C.                      Email: jmangum@hjlaw.com
                                             5101 Cleveland Street, Suite 200
                                             Virginia Beach, VA 23462

5.     Bankruptcy trustee                    Tom C. Smith, Jr.                                      Contact phone (757) 428−3481
       Name and address                      P.O. Box 1506                                          Email: trustee@tomcsmith.com
                                             Virginia Beach, VA 23451
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
   Case 19-70044-FJS                     Doc 6      Filed 01/10/19 Entered 01/11/19 00:31:04                             Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Sergio Plaza Busante Jr. and Lydia Traquena Busante                                                     Case number 19−70044−FJS


6. Bankruptcy clerk's office                     600 Granby St., Room 400                               For the Court:
                                                 Norfolk, VA 23510
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: January 8, 2019
    www.pacer.gov.                         Contact phone 757−222−7500
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          February 14, 2019 at 01:00 PM                          Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 200
    questioned under oath. In a joint case,                                                             Granby Street, Room 120,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Norfolk, VA 23510


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: April 15, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
   Case 19-70044-FJS                  Doc 6      Filed 01/10/19 Entered 01/11/19 00:31:04                                 Desc Imaged
                                               Certificate of Notice Page 3 of 4
Debtor Sergio Plaza Busante Jr. and Lydia Traquena Busante                                                      Case number 19−70044−FJS


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Manner of Payment of Fees Newport News: non−debtor's check, money order, cashier's check or any authorized
                              non−debtor's credit card; cash is NOT accepted at Newport News location.
                              Norfolk: same as above; however, effective December 16, 2013, cash is accepted − ONLY in
                              the exact amount due for payment of fees and services.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
        Case 19-70044-FJS              Doc 6      Filed 01/10/19 Entered 01/11/19 00:31:04                          Desc Imaged
                                                Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-70044-FJS
Sergio Plaza Busante, Jr.                                                                                  Chapter 7
Lydia Traquena Busante
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0422-8                  User: jonesmoz                     Page 1 of 1                          Date Rcvd: Jan 08, 2019
                                      Form ID: 309A                      Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 10, 2019.
db/jdb         +Sergio Plaza Busante, Jr.,   Lydia Traquena Busante,     525 Declaration Road,
                 Virginia Beach, VA 23462-2250
14669189        ABNB Federal Credit Union,   VISA,    P.O. Box 6818,    Carol Stream, IL 60197-6818
14669195        PayPal Credit,   P.O. Box 71202,    Charlotte, NC 28272-1202
14669196       +T-Mobile,   233 Independence Blvd.,    Suite 103,    Virginia Beach, VA 23462-2913

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jmangum@hjlaw.com Jan 09 2019 04:33:48      Jared A. Mangum,
                 Harry Jernigan CPA Attorney, P.C.,    5101 Cleveland Street, Suite 200,
                 Virginia Beach, VA 23462
tr             +EDI: QTCSMITH.COM Jan 09 2019 09:08:00      Tom C. Smith, Jr.,   P.O. Box 1506,
                 Virginia Beach, VA 23451-9506
14669190        EDI: BANKAMER.COM Jan 09 2019 09:08:00      Bank of America,   P.O. Box 31785,
                 Tampa, FL 33631-3785
14669191        EDI: BANKAMER.COM Jan 09 2019 09:08:00      Bank of America,   P.O. Box 15019,
                 Wilmington, DE 19850-5019
14669192        EDI: CITICORP.COM Jan 09 2019 09:08:00      Citi Cards,   P.O. Box 183051,
                 Columbus, OH 43218-3051
14669193        EDI: RCSDELL.COM Jan 09 2019 09:08:00      Dell Financial Services LLC,    Attn: President/CEO,
                 Po Box 81577,   Austin, TX 78708-0000
14669194       +EDI: CBSKOHLS.COM Jan 09 2019 09:08:00      Kohls/Capital One,   Kohls Credit,    Po Box 3120,
                 Milwaukee, WI 53201-3120
                                                                                              TOTAL: 7

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 10, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 8, 2019 at the address(es) listed below:
              Jared A. Mangum   on behalf of Debtor Sergio Plaza Busante, Jr. jmangum@hjlaw.com,
               hj@hjlaw.com;ccamardo@hjlaw.com;mborowczyk@hjlaw.com;szongolowicz@hjlaw.com
              Jared A. Mangum   on behalf of Joint Debtor Lydia Traquena Busante jmangum@hjlaw.com,
               hj@hjlaw.com;ccamardo@hjlaw.com;mborowczyk@hjlaw.com;szongolowicz@hjlaw.com
              John P. Fitzgerald, III   ustpregion04.no.ecf@usdoj.gov
              Tom C. Smith, Jr.   trustee@tomcsmith.com, tcsmith@ecf.epiqsystems.com
                                                                                            TOTAL: 4
